USCA11 Case: 18-13592      Date Filed: 08/23/2021    Page: 1 of 1



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-13592
                           ________________________

                     D.C. Docket No. 3:17-cv-00739-TJC-JBT

DREW ADAMS,
a minor, by and through his next friend and mother, Erica Adams Kasper,

                                                                Plaintiff - Appellee,

                                       versus

SCHOOL BOARD OF ST. JOHNS COUNTY, FLORIDA,

                                                              Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

Before WILLIAM PRYOR, Chief Judge, WILSON, MARTIN, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT, LUCK, LAGOA,
and BRASHER, Circuit Judges.

      A petition for rehearing having been filed and a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service who are not

disqualified having voted in favor of granting rehearing en banc, IT IS ORDERED

that this case will be reheard en banc. The panel’s opinion is VACATED.